DETAILED ACTION
Status of Claims
	Claims 1-9, 11-17 and 19-21 are pending.
	Claims 10, 18 and 22 are cancelled.
	Claims 12-17 and 19-20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.
 
Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112a for claim 22 is withdrawn in view of Applicant cancelling claim 22.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gael (“Microwave devices based on unbiased tunable ferromagnetic nanowire arrays”, Prom.:Piraux, Luc; Huynen, Isabelle, 2014) in view of Buttard (US 2009/0255820). 
Regarding claim 1, Gael discloses an electrodeposition cell for growing metallic nanowires (“Electrodeposition, p. 34-36 = a system for making magnetic nanowire components, the system comprising):
A cell holding an electrolyte, the cell having a perimeter wall and a bottom, the bottom having an opening (Figure 2.5, p. 34-36 = a chamber configured to confine an ionic fluid, the chamber having a perimeter wall and a bottom, the bottom having an aperture providing fluid communication between an interior of the chamber and an exterior surface of the bottom; the claimed ionic fluid is not required, moreover the cell of Gael holds an ionic fluid);
A porous template (e.g. AAO) having a pore length of 100 microns and the template exposed through the aperture when the electrolyte is present (p. 34, Figure 2.5 = a porous template having a pore length on the order of 100 microns, the porous template configured such that at least a portion of a first side of the porous template is exposed to the ionic fluid through the aperture when the ionic fluid is present in the chamber);  
An anode (e.g. Pt) (p. 36, Figure 2.5 = an anode disposed within the chamber at a constant distance from the first side of the porous template);
A reference electrode positioned through an opening (= port) in the perimeter (i.e. perimeter is inclusive of the top boundary) (p. 36, Figure 2.5 = a reference electrode disposed inside of the chamber through a port in the perimeter wall of the chamber, the reference electrode positioned at a fixed distance from the porous template);

A potentiostat (p. 36, Figure 2.5 = a voltage source electrically coupled to the anode and to the cathode and configured to apply a voltage across the anode and the cathode)
A plate (not labeled, Figure 2.5) is attachable to the bottom supporting the cathode and the porous template (= a plate selectively attachable to the exterior surface of the bottom, the plate aligned to the cathode and physically supporting the cathode and the porous template in relative positions at constant distances from the anode).  
Gael differs from the instant claim in that Gael does not disclose a stirring element and a bottom wall. 
Buttard discloses in the same or similar field of electrochemical nanostructuring, an electrochemistry cell (2) (= chamber) having a base (8 = bottom wall) having an opening (9 = aperture), a reservoir (3) with electrolyte solution (4) (= fluid), an electric circuit (5 = voltage source), a working electrode including structuring patterns (7, 14 = cathode and plate supporting the cathode (Figures 1 and 4-6), a Pt disc electrode (6 = anode) and an agitator or stirrer inside the cell ([0057]-[0064], abstract) (18 = stirring element inside the chamber, the stirring element at a constant distance from the porous template).  The presence of a motor to rotate the agitator (18) is inherently present.  The arrangement of Buttard includes the agitator above the counter electrode (6) and not between the anode and cathode as claimed, however, Buttard teaches the agitator to homogenize the solution while offering a distribution of relatively homogenous streamlines.  The rearrangement of the agitator to be between the electrodes would have been an 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a stirring element and a bottom wall having an aperture because Buttard teaches wherein an agitator is provided to produce homogenous solution.  The inclusion of the bottom surface of Buttard would have been an obvious modification to the electrochemical cell of Gael to produce the same or similar predictable result. 
Regarding claim 3, the phrase “rotates…at a constant rotational speed” is directed towards the manner of operating the claimed apparatus which does not differentiate the apparatus claim from the prior art (MPEP § 2114 II). 
Regarding claim 4, Gael discloses wherein the cathode comprises metallic layers deposited onto the porous template (p. 34).  
Regarding claims 5 and 6, Gael discloses the cell using a Princeton Applied Research potentiostat which is capable of applying a pulsed waveform (p. 35, 129).  The potentiostat along with the software is capable of performing the claimed alternating and varied duty cycle.  The potentiostat is capable of performing the voltage application “based on the number of different 
Regarding claim 7, regarding any duplication of parts, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 214.04 VI B).  Moreover, Buttard discloses wherein the electrochemical cell can include multiple openings and the working electrode is positioned between the specimen (Figure 11).  Either the working electrode extending between each opening or multiple working electrodes between each opening would have been obvious in order to supply the electric current to the substrate specimen.  Selecting one working electrode would minimize connections while selecting multiple working electrodes would provide selectivity to each opening which one of ordinary skilled in the art would find obvious.    
Regarding claim 8, the combination of embodiments of Buttard include multiple openings and multiple cathodes (Figure 11).  The selection of a single or multiple cathode support would have been an obvious engineering design choice.  The creation of multiple magnetic nanowire components is directed towards the method of manufacturing and the intended use of the claimed system.  Further, multiple nanostructures are formed from the individual nanopores of the porous template. 
Regarding claim 9, Buttard discloses the opening (9) having various widths (7, 10, 30 or 80 mm) [0058].  Buttard does not explicitly disclose wherein the base is removable and replaceable, however, since Buttard teaches that the opening may vary in size, one of ordinary skill in the art would expect the opening to be adjusted by either interchanging the base or modifying it in such a way to alter the opening.  Moreover, making objects removable is an 
Regarding claim 21, the instant claims do not positively recite the ionic fluid as a component of the system.  The instant claims indicate that the system is configured to confine an ionic fluid.  Moreover, Gael discloses forming magnetic NWs therefore a magnetic material would be the ionic fluid (abstract).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gael (“Microwave devices based on unbiased tunable ferromagnetic nanowire arrays”, Prom.:Piraux, Luc; Huynen, Isabelle, 2014), in view of Buttard (US 2009/0255820) and in further view of Ha et al. (KR 20140073475).
Regarding claim 2, Gael and Buttard disclose the claimed invention applied above.  The combination does not disclose wherein the plate has an elevated ridge along a perimeter of the plate.
In the similar field of electrochemical treatment of substrates, Ha discloses an apparatus comprising an electrolyte cell (11) having a bottom surface with an opening and an electrode (13) supported on the underside by a metal support (16) which has an elevated ridge along a perimeter of the support (abstract, page 4, Figure 1).  The ridge is present on the outer side of securing bolts.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a plate having an elevated ridge along a perimeter of the plate because Ha teaches that an elevated ridge may be present on the outer portion of a support plate for receiving securing bolts.  It would have been obvious to . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gael (“Microwave devices based on unbiased tunable ferromagnetic nanowire arrays”, Prom.:Piraux, Luc; Huynen, Isabelle, 2014), in view of Buttard (US 2009/0255820) and in further view of Mayer et al. (US 7,211,175). 
Regarding claim 11, Gael and Buttard disclose the claimed invention applied above.  The combination does not disclose a feedback signal from the reference electrode.
In the same or similar field of electroplating, Mayer discloses wherein reference electrodes may be utilized to monitor the potential in the electroplating solution at various points in proximity to the substrate surface and can be used in a feedback manner thus providing important information in controlling the electrodeposition process to achieve and maintain plating uniformity (Col. 6 lines 13-19). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a feedback signal from the reference electrode because Mayer teaches that a feedback signal from reference electrodes provides important information for controlling the electrodeposition process by monitoring the electroplating solution. 

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102017104905 – reference electrode (13) located within opening.
US 2004/0259365 – reference electrode (14) located within opening (Figure 1).
US 4,406,753 – reference electrode location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795